Citation Nr: 1112439	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, for accrued benefits purposes.

2.  Entitlement to service connection for diabetic retinopathy, also claimed as bilateral blindness, for accrued benefits purposes.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for accrued benefits purposes.

4.  Entitlement to an increased rating for service-connected diabetes mellitus, currently rated 20 percent disabling, for accrued benefits purposes.

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to June 1975.  He died in December 2004.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the claim in February 2009 and December 2009 for further development and consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant was scheduled to appear for a videoconference hearing in January 2009.  However, she failed to report for this hearing.  In January 2010, she requested that the hearing be rescheduled because she was not informed of the correct date by her representative.  The Board grants the appellant's motion to schedule a new hearing.  Because the RO schedules the hearings between the RO and the Board, a remand of this matter to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the appellant for a Board videoconference or Travel Board hearing at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

